                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FITNESS ANYWHERE LLC,                             Case No. 14-cv-01725-BLF
                                   8                    Plaintiff,
                                                                                           ORDER ENTERING PERMANENT
                                   9             v.                                        INJUNCTION AGAINST DEFENDANT
                                                                                           WOSS ENTERPRISES LLC
                                  10     WOSS ENTERPRISES LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This Order shall be served with the Court’s Order Regarding Post-Trial Motions.

                                  14          Before the Court is Motion for Permanent Injunction (“Motion”) submitted by Plaintiff

                                  15   Fitness Anywhere LLC (“Fitness Anywhere”).

                                  16          In this action, a jury found that certain products of WOSS infringed Fitness Anywhere’s

                                  17   U.S. Patent No. 7,044,896 (the “’896 patent”); namely, (i) the Titan 1 ½ inch Wide Strap; (ii) the

                                  18   3000 Equalizer; (iii) the Military Gym Style (which was renamed the ATTACK); (iv) the Military

                                  19   1 inch Trainer; (v) the Military 1 ½ inch Trainer; and (vi) the WOSS XT (collectively, “the

                                  20   Accused Products”).

                                  21          The jury also found that WOSS infringed Fitness Anywhere’s U.S. Trademark Reg. Nos.

                                  22   3,255,160 and 3,255,161 (collectively, “Suspension Training Trademark”).

                                  23          The jury awarded Fitness Anywhere damages for infringement of the ’896 patent in the

                                  24   form of lost profits and a reasonable royalty and made a determination of willfulness as to the

                                  25   conduct of WOSS, and further awarded damages in Fitness Anywhere’s favor for willful

                                  26   trademark infringement.

                                  27          On this basis, the Court finds that Fitness Anywhere will suffer irreparable harm if WOSS

                                  28   continues to infringe the ’896 patent and Suspension Training Trademark, that monetary damages
                                   1   cannot adequately compensate Fitness Anywhere for the resulting irreparable harm, and that the

                                   2   balance of equities and public interest favor entry of a permanent injunction.

                                   3          Having considered the entire record in this action, the verdict of the jury, relevant orders of

                                   4   the Court, the Motion, and good cause having been shown,

                                   5          IT IS HEREBY ORDERED that WOSS, and any of its officers, directors, agents, servants,
                                       employees, subsidiaries or other related entities, and those persons acting in concert or
                                   6
                                       participation with any of them who receive actual notice hereof, are hereby restrained and
                                   7
                                       enjoined, pursuant to 35 U.S.C. § 283, 15 U.S.C. § 1116, and Federal Rule of Civil Procedure
                                   8
                                       65(d), from:
                                   9
                                              (1) Woss Enterprises, LLC, its officers, directors, partners, agents, servants, employees,
                                  10
                                       attorneys, subsidiaries, and those acting in concert with any of them, are enjoined from making,
                                  11
                                       using, offering to sell, or selling within the United States the Accused Products, and any product
                                  12
Northern District of California




                                       that is no more than colorably different from these specified products and embodies any invention
 United States District Court




                                  13
                                       claimed in claim 1 of U.S. Patent No. 7,044,896, during the term of the ’896 Patent.
                                  14
                                              (2) infringing Fitness Anywhere’s Suspension Training Trademark, or any words or
                                  15
                                       phrases that are confusingly similar thereto, including but not limited to the wording “Suspension
                                  16
                                       Trainer,” but excluding “Suspension Fitness,” by using such words or phrases in connection with
                                  17   the sale or advertisement of manually-operated exercise equipment or related products or services;
                                  18   and
                                  19          (3) directly or indirectly requesting, assisting, or encouraging any third party to perform
                                  20   any of the acts listed in the immediately preceding Paragraphs (1)–(2).
                                  21          The Court retains jurisdiction for the purpose of making any further orders necessary or
                                  22   proper for the enforcement of this Order.
                                  23

                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: November 20, 2018
                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         2
